—Judgment, Supreme Court, New York County (Michael Gross, J.), rendered April 30, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Nardelli, J. P., Williams, Tom, Andrias and Buckley, JJ.